Citation Nr: 0210560	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  00-10 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of perforated 
eardrums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Hartford, Connecticut RO which, in pertinent part, denied 
service connection for perforated eardrums.  The veteran 
submitted a notice of disagreement in March 2000.  In August 
2001, the RO provided the veteran with a supplemental 
statement of the case, and the veteran's representative 
responded with further argument in December 2001.  Although 
this argument was received more than 60 days after the 
issuance of the supplemental statement of the case (SSOC), 
the Board notes that the veteran was not given the proper 
notice of his appellate rights with the SSOC.  Therefore, the 
Board will accept the representative's December 2001 argument 
as a timely substantive appeal.

The Board notes that by statements dated in December 2001 and 
July 2002, the veteran's representative raised the issues of 
entitlement to service connection for headaches and hearing 
loss, both secondary to perforated eardrums, and the issue of 
entitlement to separate 10 percent ratings for service-
connected tinnitus of the left and right ears.  Since these 
issues have not been developed for appellate review, they are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran's service medical records note that he was 
treated for perforated eardrums in November 1969; post-
service medical evidence, including an April 2000 VA 
examination report, notes findings of perforated eardrums.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a grant of service connection for 
residuals of perforated eardrums are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

The Board notes that in this case, the RO has not developed 
the veteran's claim pursuant to the VCAA.  However, in light 
of the Board's favorable decision in this case, the veteran 
suffers no prejudice as a result of the Board's decision to 
proceed in adjudicating the veteran's claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual Background

The veteran served on active duty from November 1967 to 
November 1970.  Service medical records note that the veteran 
was seen in November 1969 with complaints of headache and a 
cold.  Upon examination, the right eardrum was normal and the 
left eardrum had a large perforation.  On follow-up 
examination later that month, the veteran complained that 
both ears were bothering him.  Examination revealed 
perforation of the right eardrum; the left eardrum was within 
normal limits.  A November 1970 separation examination report 
notes no complaints or findings related to residuals of 
perforated eardrums.

Private treatment records note that the veteran was seen by 
Fred V. Gager, M.D., on numerous occasions in the 1990's for 
ear problems.  Specifically, in June 1994, examination 
revealed scarring on the eardrums bilaterally.  In November 
1994, Dr. Gager noted that the veteran's tympanic membranes 
were intact; however, some scar tissue was noted on the right 
eardrum.  The veteran was seen in October 1996 for sinus 
congestion with pain in the right ear.  Examination revealed 
that tympanic membranes were intact.  In March 1997, the 
veteran was seen for an upper respiratory infection; upon 
examination, both tympanic membranes were intact.  In 
November 1997, Dr. Gager noted that both tympanic membranes 
were intact, but scar tissue was present.  In December 1997, 
examination revealed signs of old scarring in both tympanic 
membranes.  Examination in August 1998 revealed perforation 
of the left eardrum and a healed perforation of the right 
eardrum.

An April 2000 VA examination report notes the veteran's 
complaints of bilateral perforated eardrums and chronic 
discharge from the ears.  Examination revealed perforations 
in both eardrums, with no evidence of discharge, infection, 
or cholesteatoma.  Assessment included bilateral perforation, 
stable.

The veteran testified during a June 2000 hearing that he was 
diagnosed with bilateral perforated eardrums during service.  
He further testified that he never had the eardrums repaired, 
and currently had "scarring" of the eardrums "which 
continually breaks."  The veteran also indicated that he had 
severe earaches.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
also may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

As previously noted, service medical records note that the 
veteran sustained perforations of his eardrums in November 
1969.  The Board notes that while the veteran has presented 
no medical evidence for the twenty years immediately 
following his military service, he has testified that he 
continued to have ongoing earaches, scarring of the tympanic 
membranes and perforations following service.  In the 1990's, 
when the veteran's private physician noted the presence of 
scarring in the eardrums on several occasions.  Most 
recently, an April 2000 VA examination report notes the 
presence of perforations in both eardrums.  Additionally, 
while there is no medical opinion of record that relates the 
residuals of the veteran's eardrum perforations to his 
military service, there is also no competent medical evidence 
of record attributing residuals of perforated eardrums to any 
pre- or post-service event.  

The grant of service connection does not require absolute 
medical certainty.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Under 
the circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for residuals of perforated eardrums is 
warranted.



ORDER

Service connection for residuals of perforated eardrums is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

